Citation Nr: 0734733	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder characterized as schizophrenia with, and/or post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1984.  He was born in 1963.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in December 2004 (PTSD) and April 
2005 (schizophrenia).

The veteran provided testimony at videoconference hearings 
before Veterans Law Judges in September 2006 and April 2007.  
The Judge who conducted the first hearing is no longer at the 
Board.  Transcripts are in the file from both.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

VA mental health professionals have described the veteran's 
acquired psychiatric problems as PTSD and schizophrenia, and 
have found that his problems are due to the often reported 
incident in service involving a high-pressure valve which he 
purportedly found at the end of his watch to be defective and 
reported that to higher authority.  He states he was told by 
a supervisor to "'red tag" the valve so it could be 
repaired later, but as soon as the next crew took over, it 
blew up and caused a massive raging fire which killed that 
entire watch crew.

A list of crewmembers from the USS RANGER who died is of 
record from the USS RANGER Museum Foundation; named thereon 
are many of the names recited by the veteran including in his 
records and at his hearings as having been the 6 (the entire 
watch team) casualties of the fire described after the faulty 
valve incident.  

Many crucial details of the incident involved and the 
circumstances following the incident, were described on 
numerous occasions, including on a VA Form 21-4138, dated in 
November 2003 and of record.

The veteran has repeatedly asked for VA and the service 
department to provide given specific written confirmation, 
documentation which he has described as a Damage Control 
Central Log from the USS RANGER, which he asserts would show 
that he recorded that the valve which caused the Class Bravo 
fire had been faulty (on or about November 1-3, 1983).  

Of record is a document from the service department 
indicating the policy of what is and is not usually found 
within such a log, and some information is of record.  
However, for some reason, all of the pertinent provisions of 
the log itself have not been produced, nor is there any other 
collateral documentation of record.  Since this information 
is, in all probability, primarily if not solely in the 
possession of the service department and not otherwise 
readily available to the veteran, VA's duty to assist the 
veteran in developing evidence in support of his claim comes 
into play.  

The veteran has also stated that he was a participant in the 
transportation of the dead bodies to the Philippines and 
then, as part of a team, by airplane to San Francisco; funds 
for which were used out of the ship's transportation funds, 
which should also be of record and assist in corroboration of 
his assertions.  There has been no attempt by VA or the 
service department to secure such documentation.

Based on the evidence now in the file, the Board finds that 
additional development would possibly be of benefit.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the veteran 
has additional documentation with regard to the 
alleged boiler/valve incident which resulted in 
death of the veteran's service comrades on the 
USS RANGER, he should provide it.  Service 
comrades and his brother, who may have also 
served with him on the USS RANGER, may also be 
able to provide data.  Helpful corroborative 
documentation might include such things as letter 
s written home, statements from service comrades, 
press coverage of the receiving at home of the 
deceased sevice members, etc.  He should also 
obtain, if possible, any available collateral 
documentation with regard to accompanying (and/or 
later not being able to follow-through with) the 
bodies, etc. 

2.  The service department should be asked for 
all pertinent documents relating to the valve 
incident, subsequent fire and damage and deaths 
in 1983, as well as transportation of bodies, 
etc., as located in official and unofficial 
records, e.g., including but not limited to deck 
logs, manifests, captain reports, maintenance and 
repair schedules and logs, reports of ship 
damages and repair, reports of judicial and 
nonjudicial disciplinary and investigatory 
actions, whether resulting in charges against 
anyone or not, etc, if pertinent to the 
documentation and/or understanding of the 
incident(s), and whether or not they involved the 
veteran.  

Documentation should also be secured, if 
possible, with regard to transport of bodies 
thereafter, and all other pertinent details of 
the incident(s) in November 1983.  

A copy of the veteran's November 2003 VA Form 
21-4138 should accompany the request, along 
with the aforecited memorial list of 
casualties and all other pertinent documents 
to assist in obtaining documentation of the 
pertinent incident(s) and follow-ups.  All 
searches for such materials and results must 
be documented in detail.  

3.  After completion of the search above, the 
case should be reviewed and if the decision 
remains unsatisfactory, a SSOC should be issued, 
and the case should be returned to the Board for 
further appellate review.  The veteran need do 
nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

